ORDER
PER CURIAM.
A jury convicted Appellant of aggravated assault and assessed punishment at confinement for ten years. The Court of Appeals affirmed the conviction. Newing v. State, No. 06-97-00045-CR (Tex.App.—Texarkana, delivered October 2, 1998). Appellant has filed a petition for discretionary review raising two grounds for review.
We grant part of Appellant’s first ground for discretionary review, specifically, Appellant’s contention that “the Court of Appeals clearly erred in concluding that the issue of the trial court’s improper limitation of Appellant’s cross examination of the complainant was not preserved.” The separate issue raised in ground one concerning the merits *758of the trial court’s limitation of cross-examination, and ground two, are refused without prejudice.
IT IS SO ORDERED.